      Case 1:11-cv-00691-LAK-RWL Document 2382 Filed 10/22/19 Page 1 of 2
       Case 1:11-cv-00691-LAK-RWL Document 2380 Filed 10/20/19 Page 1 of 2


                                                                              ..         ··=======n
                                                                              t•' ,;.,C::::,DNY
UNITED STATES DISTRICT COURT                                                  • .v0CUMENT
SOUTHERN DISTRICT OF NEW YORK                                                  ELECTRONICALLY FILED
 CHEVRON CORPORATION,                                                          DOC #:_ _ ,..,.__-4+......_--'"'-~
                                                                               DATE FILED:
                                Plaintiff,                               I.
 V.
                                                      11 Civ. 0691 (LAK)
 STEVEN DONZIGER, et al.,
                                                      Stipulation and [.PPep6scgoj Order
                                Defendants.




         WHEREAS, Non-Party Patricio Salazar Cordova ("Salazar") filed a motion to quash

Plaintiff Chevron Corporation's subpoena duces tecum and subpoena ad testificandum on

October 2, 2019 [Dkt No. 2348];

         WHEREAS, pursuant to the Court's Order, Chevron's opposition to the motion to quash

was due on October 18, 2019;

         WHEREAS, the Court's electronic filing system was experiencing an outage at the time

Chevron's opposition was due remained unavailable until October 20, 2019;

         WHEREAS, accordingly, Chevron served Salazar's counsel ofrecord with its motion

papers via email at 12:01 AM on October 19, 2019;

         WHEREAS, Chevron filed its opposition through the Court's electronic filing system

when the system became available again on October 20, 2019;

         WHEREAS, the deadline for Salazar to file his reply in support of his motion is currently

due on Monday, October 21, 2019;

         WHEREAS, in light of the complexity of the issues raised in Chevron's opposition, and

that, pursuant to the Local Rules, Salazar would have one business day to prepare and file his

reply;


                                                 1
'   .      Case 1:11-cv-00691-LAK-RWL Document 2382 Filed 10/22/19 Page 2 of 2
             Case 1:11-cv-00691-LAK-RWL Document 2380 Filed 10/20/19 Page 2 of 2




               IT IS HEREBY STIPULATED AND AGREED between the parties and their

        undersigned counsel:

               1      The time for Salazar to file his reply memorandum of law in support of his motion

        to quash the subpoenas shall be extended to and including October 23, 2019.

               2.     Salazar stipulates that the service of Chevron's opposition shall be deemed timely.

        Dated: October 20, 2019
               New York, NY

                                                       By: BAILEY DUQUETTE P.C.

                                                       /s/ James D. Bailey
                                                       James D. Bailey
                                                       104 Charlton St., #lW
                                                       New York, NY 10014
                                                       (917) 797-5948
                                                       j ames@baileyduquette.com
                                                       Attorneys for Salazar

                                                       By: GIBSON, DUNN & CRUTCHER LLP

                                                        /s/ Andrea E. Neuman
                                                       Andrea E. Neuman
                                                       200 Park Ave.
                                                       New York, NY 10166
                                                       ANeuman@gibsondunn.com
                                                       (212) 351-4000
                                                       Attorneys for Chevron Corporation




         !TIS SO ORDERE?i
         Dated:      (0   l"J   r7
                                                       HON.




                                                        2
